
	

115 SRES 238 ATS: Recognizing the 10th anniversary and honoring the victims of the collapse of the Interstate 35W Mississippi River bridge.
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 238
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2017
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 2, 2017Committee discharged; considered and agreed toRESOLUTION
		Recognizing the 10th anniversary and honoring the victims of the collapse of the Interstate 35W
			 Mississippi River bridge.
	
	
 Whereas, on August 1, 2007, the Interstate 35W Mississippi River bridge (referred to in this preamble as the I–35W bridge) collapsed, killing 13 people and injuring 145 people;
 Whereas the I–35W bridge was one of the busiest bridges in the State of Minnesota, carrying more than 140,000 vehicles each day;
 Whereas first responders and commuters collectively responded quickly and effectively to provide help and ensure safety;
 Whereas, during the first 2 hours after the I–35W bridge collapsed, the Minneapolis Emergency Communications Center received and processed more than 500 calls, 51 of which came directly from the scene of the disaster;
 Whereas, after the collapse, there was a bipartisan effort to pass legislation that provided emergency funding to replace the I–35W bridge;
 Whereas construction of the Interstate 35W Saint Anthony Falls bridge (referred to in this preamble as the new I–35W bridge) to replace the I–35W bridge began on November 1, 2007;
 Whereas the new I–35W bridge opened to traffic on September 18, 2008, which was 3 months ahead of schedule;
 Whereas residents, businesses, community members, and local government officials contributed to the design of the new I–35W bridge;
 Whereas the new I–35W bridge— (1)has a 100-year lifespan;
 (2)is 189 feet wide; and (3)accommodates 10 lanes of traffic;
 Whereas the new I–35W bridge won the America’s Transportation Awards Grand Prize on October 30, 2009; and
 Whereas, on September 11, 2009, the new I–35W bridge was named one of the 10 best transportation projects in the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 10th anniversary of the tragic Interstate 35W Mississippi River bridge collapse;
 (2)honors the victims of the bridge collapse and their families; (3)commemorates the bravery and commitment of the public safety personnel that effectively responded to the collapse; and
 (4)acknowledges the successful community-wide effort to design, plan, and construct the Interstate 35W Saint Anthony Falls bridge.
			
